The claimant in his petition alleges that he is the owner of 850 58-100 acres of lands in the County of Peoria, nearly all of which was in 1877 and prior to that time susceptible of cultivation and was in fact cultivated by petitioner; that said lands lay along the banks of the Illinois river; that by authority of the State of Illinois a lock and dam was erected in the year 1877 across the said river at or near Copperas Creek; that the erection of said dam has raised the water in said river so that petitioner’s lands have become submerged and a greater part of the year remain under water so that said lands are rendered almost worthless for the purpose for which they were formerly used. It is claimed that of the 850 58-100 acres, 797 71-100 are so damaged and the amount of damages claimed is $10,343.60. To this petition the Attorney General on the part of the State files his plea interposing the statute of limitations as a defense. There is a very large amount of testimony taken in this case in support of the petition. The Commission have however examined this case only so far as to enable them to determine the rights of the .parties under the state of pleadings as above stated. The statute creating the Commission of Claims provides that the Commission shall have power to hear and determine all claims against the State for taking or damaging private property by the State for public purposes in the construction or for the use of any State institution, river, canal or other public improvement which have not been already barred by any statute or law of limitation. An act of the General Assembly of the State of Illinois to limit the time for persons to bring claims against the State of Illinois, approved March 1, 1847, provides that all unliquidated claims against the State shall be proved up and filed with the Auditor of Public Accounts within two years from the time such claims have arisen and any claim not presented and proved up as above and filed shall be forever barred from payment by the State. The Copperas Creek dam was completed October 21, 1877, and the construction of this dam is the only cause of complaint set out or claimed in the petition. The petition was filed with the Auditor of Public Accounts on the 28th day of April, 1880, more than two years after the construction of said dam. Not having been filed within two years from the time such claim arose such claim is barred by the statute of limitations, and is rejected for that reason. For further particulars reference is had to the opinion filed in the case of Win. R Fairbanks for the use of First National Bank of Lacón.